Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Response to Amendments  
The amendment filed on 02/25/2022 has been entered. Claims 1 – 20 remain pending. Claims 18 – 20 remain withdrawn.
Applicant’s amendments to claim 8 have overcome the previous objection set forth
Applicant’s amendments regarding the normalized maximum oxygen concentration has overcome the previous rejection under 112(b)
Applicant’s amendments regarding the powder particle size ranges have overcome the previous rejection under 112(b)
Applicant’s amendment to claim 6 regarding lack of antecedent basis has overcome the previous rejection under 112(b)



Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 – 8 are rejected as being indefinite. The claims appear to require features directed to a measuring analysis [Specification, 00115-00131], which is performed by a machine learning/trainable software that, based on description, would necessarily change over time with continued inputs. Therefore, the metes and bounds of the claim are indeterminate because the property/properties that are being measured, are being measured by an measurement analysis that is itself a variable, rendering the claims indefinite. (See MPEP 2173.05(b) II)



Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, and 6 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balmayer ( -  WO2017/177315), as evidenced by Dietrich (NPL, “A New Approach For A Flexible Powder Production For Additive Manufacturing”)
For purposes of clarity of record, Balmayer is available under 102(a)(1)

Regarding claims 1, 4, 9 – 10, and 16 – 17, Balmayer teaches reactive metal powders [Title]. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy (meeting the claimed limitation of a metallic powder Al-based particle with at least 50 weight% aluminum) [0038]. The reactive metal powder being aluminum also meets/overlaps the claimed limitations of claim 9 and claim 10. 
Balmayer also teaches that the reactive metal powder may have a particle size distribution of about 25 – 45 µm , which falls within the claimed range of claim 1, claim 16 and claim 17, and a ASTM B213 (Hall Flowability) of less than 36 seconds, which falls within the claimed range of claim 16 and claim 17 [0059]. 
Balmayer teaches that the reactive metal particle comprise a first layer that is the metal and an additive gas molecules [0091] and a second layer that is native oxide layer. Further, given that “half oxygen concentration” is defined as 50% of the maximum oxygen concentration in the instant invention [0088], and that “normalizing” is dividing by the surface area of the particle (that is, the denominator is the same), Balmayer would necessarily possess the claimed limitation of “a normalized half oxygen concentration that is 50% of a normalized max oxygen concentration”. 

Balmayer does not explicitly teach the (sputtering time at) normalized half oxygen concentration of claim 1 and claim 4
Heating a powder/pre-material with a plasma torch or other heating source [00119 – 00124], similar to that described in the instant invention [0054, 0060]
Contacting the heated powder/pre-material with gas that comprises a heat treatment gas and an oxygen-containing gas, including pure oxygen, NO2, and air [00104 – 00105], similar to that described in [0055, 0058] of the instant invention.
Wherein the additive gas/oxygen-containing gas reactions with the metal particles and forms a first layer with metal atoms from the metal particles and additive gas atoms/molecules, and a second layer that is native oxide layer [0091], similar to the reaction between oxygen and the droplets, described in the instant invention [0055]
Wherein the atomizing gas and additive gas are mixed together prior and contacted at the same time with the heated metal source [0088 – 0090], similar to the steps described in the instant invention in [0056]
Wherein the reactive metal powder contains 1000 ppm or less of the oxygen-containing gas following atomization, similar to that described in [0085]

Additionally, the instant invention describes that the oxygen-containing gas allows for increased flowability of powder [0073, 0074, 0076]. Balmayer explicitly teaches that the powder created possesses a particle size distribution of 25 – 45 µm which falls within the claimed range of claims 16 and 17, and has an ASTM B213 (Halls flowability) that falls substantially within the claimed ranges of claim 16 and 17. Providing further evidence that the powder of Balmayer would possess/overlap with the claimed limitation regarding the half normalized oxygen concentration. 
Finally, Dietrich (NPL) describes in [Table 1, “Oxidation”] that the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. 


Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the “normalized half oxygen concentration” claim limitations of claim 1 and claim 4, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and Halls flowability and particle size distribution, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claims 2 – 3, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the reactive metal powder may be aluminum or an aluminum alloy [0038], that is, the aluminum or aluminum alloy powder of Balmayer would represent 100% of the total reactive metal powder, which falls within the claimed range of claim 2 and just outside the range of claim 3. 
In regards to claim 3, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I)

Regarding claims 6 – 8, Balmayer teaches the invention as applied above in claim 1. Balmayer does not teach information related to the grain size/grain area fraction of the powder. However, 
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the grain size/grain area fraction as claimed in claims 6 – 8, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making and properties/structure such as Halls flowability and particle size distribution, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 12, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the oxygen-containing gas may be NO2 or air [00136]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used NO-2 or air as the “oxygen-containing gas”, given its disclosure in Balmayer. Further, there is a reasonable expectation that the reactive metal powder would possess both oxygen and nitrogen in a surface layer when using NO2 or air as the “oxygen-containing gas”. 

Regarding claim 13, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the process to make the reactive metal powder is done using a plasma torch [00119], meeting the claimed limitation. 

Regarding claims 14 – 15, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that the additive gas contacts the raw metal particles and forms a first layer that is the metal .


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balmayer ( -  WO2017/177315), as evidenced by Chen (NPL, “Comparative study of Ti-6Al-4V powder for Additive manufacturing”)

Regarding claim 5, Balmayer teaches the invention as applied above in claim 1. Balmayer teaches that low amount of gas entrapped porosities is preferable for the powder [0003], but does not explicitly teaches the powder. 
However, Balmayer teaches a substantially similar method of making as discussed above in claim 1. Further, Chen (NPL) discloses comparative data for Ti-6Al-4V powder atomized in different atomization processes, including plasma atomization [Fig 1, C]. Chen shows in Fig 7 and in Table 2 that the plasma atomized powder had a porosity of 0.12 ± 0.01%, which is within the range claimed.
Therefore, there is a reasonable expectation to a person of ordinary skill in the art, that the powder of Balmayer would meet/overlap with the porosity limitation claimed, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process of making, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 

Applicant argues that a person of ordinary skill in the would recognize that the atomization methods applied to titanium do not inform the results of applying the atomization to aluminum and that the examples and results are directed to titanium particles. The examiner respectfully disagrees, the examiner notes that the prior art is relevant for all it contains and teaches, including nonpreferred embodiments (See MPEP 2123 I). 
Furthermore, not only are the methods substantially similar between Balmayer and the instant invention but, as discussed above, the reactive powders of Balmayer have a particle size and “Hall flowability” that meet the claimed inventions limitations and as disclosed by Dietrich (NPL) [Table 1, “Oxidation”] the most predominant factor controlling the flowability is the amount of surface oxides on the particle surface. Furthermore, Balmayer teaches that the reactive metal powder has less than 1000 ppm of the molecule from the additive gas (i.e. oxygen/O2), which is highly similar to the amount described in [0089] of the instant invention (as-published US2021/0178468) 
Balmayer explicitly states that this flowability and particle size are properties of the reactive metal powder, which includes aluminum and aluminum alloys, not just the titanium reactive metal powders [0059]. Therefore, applicant’s arguments are not persuasive and the rejection is maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735